25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert James MURPHY, Petitioner Appellant,v.STATE of North Carolina, Respondent Appellee.
No. 94-6015.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 18, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  William L. Osteen, Sr., District Judge.  (CR-93-218)
Robert James Murphy, Appellant Pro Se.
M.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his motion for removal of his state proceedings to federal court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis on appeal and dismiss the appeal on the reasoning of the district court.*  Murphy v. North Carolina, No. CR-93-218 (M.D.N.C. Oct. 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 To the extent that the action could be construed as a pretrial habeas petition, it was properly dismissed because Appellant has not exhausted his state remedies.   See Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973);   Moore v. DeYoung, 515 F.2d 437 (3d Cir.1975)